This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KATE BRAVERMAN,

 3          Plaintiff-Appellant,

 4 v.                                                                          No. 31,574

 5 LPL FINANCIAL CORPORATION,

 6          Defendant-Appellee,

 7 and

 8 RICHARD LEES; JONATHAN THORNTON;
 9 and ALAN GOLDSTEIN,

10          Defendants.


11 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
12 Raymond Z. Ortiz, District Judge

13 Gary W. Boyle
14 Santa Fe, NM

15 for Appellant

16 Lewis and Roca LLP
17 Ross L. Crown
18 Albuquerque, NM
1 for Appellee LPL Financial




                               2
 1   Bannerman & Williams
 2   Margaret A. Graham
 3   John A. Bannerman
 4   Albuquerque, NM

 5 for Defendant Richard Lees

 6 Richard S. Lees, PA
 7 Richard S. Lees
 8 Santa Fe, NM

 9 for Defendant Alan Goldstein

10                            MEMORANDUM OPINION

11 BUSTAMANTE, Judge.

12        Appellant Kate Braverman (Plaintiff) appeals from the district court’s order that

13 dismisses her claim of malicious abuse of process against Appellee LPL Financial

14 Corporation (Defendant).

15        In her docketing statement, Plaintiff argued that the district court erred (1) in

16 granting Defendant’s motion to dismiss her malicious abuse of process claim [DS 4;

17 RP Vol.II/385, 396; Vol.III/426, 465] and (2) in denying her oral motion to amend her

18 complaint. [DS 3, 4] We issued a notice, proposing to affirm both issues. Plaintiff

19 has not filed a memorandum in opposition. Therefore, for the reasons extensively

20 detailed in our notice, we affirm both issues. See Frick v. Veazey, 116 N.M. 246, 247,

21 861 P.2d 287, 288 (Ct. App. 1993) (providing that failure to respond to a calendar

22 notice constitutes acceptance of the proposed disposition).

                                              3
 1        Defendant filed a memorandum in support, and we briefly address Defendant’s

 2 memorandum. As Defendant has acknowledged, our notice disposes of the issues

 3 raised by Plaintiff in her docketing statement. [MIS 2] Although not argued in

 4 Plaintiff’s docketing statement [DS 3], Defendant nonetheless requests that this Court

 5 address also the merits of Plaintiff’s malicious abuse of process claim in relation to

 6 its interpleader action. [MIS 2] We find it unnecessary to do so since Plaintiff did not

 7 raise arguments in her docketing statement in relation to the interpleader action, and

 8 our affirmance of the issues raised is dispositive. See generally Rule 12-208(D)(4)

 9 NMRA (providing that the docketing statement sets forth the issues on appeal).

10        To conclude, we affirm.

11        IT IS SO ORDERED.


12
13                                         MICHAEL D. BUSTAMANTE, Judge

14 WE CONCUR:



15
16 JAMES J. WECHSLER, Judge


17
18 TIMOTHY L. GARCIA, Judge



                                              4
5